Caton, C. J. This is strictly a question upon the evidence, and we do not feel inclined to disturb the finding of the court, even though there may be some doubt as to which way the judgment should have been. There was certainly evidence to sustain the finding. Taking the testimony of Little and Madge, and the plaintiff’s case was sustained. Their testimony shows a personal understanding by the defendant to deliver her the goods on being paid twenty-five dollars which he had advanced for her. This agreement he refused to fulfill when she offered to pay him that amount. And this breach of that agreement afforded a cause of action. That promise was made for a consideration to himself, which made the promise a personal one, no matter to whom the goods, in fact, belonged. Mrs. Allen contradicts these witnesses, but we will not reverse the judgment because the court still believed them. The judgment must be affirmed. Judgment affirmed.